NORTHCUTT, Judge.
On appeal, the State challenges the county court’s dismissal of misdemeanor charges against Christy Arrington and Gidget Karlik brought pursuant to section 798.02, Florida Statutes (1997). We have jurisdiction because the county court declared the statute unconstitutional. See State v. Freund, 561 So.2d 305 (Fla. 3d DCA 1990). We have already decided this issue in the State’s favor. See State v. Coyle, 718 So.2d 218 (Fla. 2d DCA 1998), review denied, 729 So.2d 390 (Fla.1999). Accordingly, we reverse. Because the court declared section 798.02 facially unconstitutional, it did not reach the merits of whether Arrington’s and Karlik’s conduct violated the statute. We remand for further proceedings on that issue.
On cross-appeal, Arrington and Karlik contend that the cases against them should be dismissed because their speedy trial rights were violated. We find no merit in their arguments and affirm.
WHATLEY, A.C.J., and DAVIS, J., Concur.